DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim instead of depending on a previous claim, depend on a claim that is not directed to the one or more processors, but on claim 18 that is directed to non-transitory computer-readable storage media. The examiner assume that the dependency is a typographical error and will treat claim 17 as depending on 16, following the same dependency of claims 11-12.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-2, 5-7, 11- 13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troutman 20180009377.

As to claim 1, Troutman discloses a method comprising: receiving sensor data from a trailer [512] (see par. 0083); determining a current status of the trailer based on the sensor data, wherein the current status comprises a location of the trailer and whether the trailer is empty or loaded; updating the current status of the trailer based upon at least one of an order information or user input (see fig. 24, 31; par. 0085, 0172); and making the updated status of the trailer available to a user via a user interface (see fig. 24-31; par. 0085, 0164).
As to claim 2, Troutman discloses the method of claim 1, further comprising displaying the trailer on an interactive map of the user interface indicating a current location of the trailer (see fig. 24-31; par. 0085, 0166).
As to claim 5, Troutman discloses the method of claim 1, wherein determining the location of the trailer comprises determining whether the trailer is located on a yard [parking lot] or en-route (see par. 0093, 0188).
As to claim 6, Troutman discloses the method of claim 5, wherein determining whether the trailer is located on the yard or en-route is based upon at least one of location data from the sensor data or a geo-fence associated with the yard (see par. 0093, 0188).

As to claim 11, Troutman discloses the method of claim 1, wherein the trailer is part of a plurality of trailers, and wherein the method further comprises: determining the current status of each of the plurality of trailers; displaying a location of each of the plurality of trailers on a map on the user interface; and providing a summary of the current status of each of the plurality of trailers on the user interface (see fig. 24-31; par. 0085, 0164-0170).
As to claim 12, Troutman discloses the method of claim 11, further comprising: receiving another user input for filtering the plurality of trailers; and displaying the plurality of trailers on the map that satisfy the another user input (see par. 0168-0169).
As to claim 13, Troutman discloses a system, comprising: one or more memories having computer-readable instructions stored thereon; and one or more processors that execute the computer-readable instructions to: receive sensor data from a trailer; determine a current status of the trailer based on the sensor data, wherein the current status comprises a location of the trailer and whether the trailer is empty or loaded; update the current status of the trailer based upon at least one of an order information or user input; and make the updated status of the trailer available to a user via a user interface (see fig. 24-31; par. 0083, 0085, 0164, 0175).
As to claim 16, Troutman discloses the system of claim 13, wherein the trailer is part of a plurality of trailers, and wherein the one or more processors further execute the 
As to claim 17, Troutman discloses the system of claim 18, wherein the one or more processors further execute the computer- readable instructions to: receive another user input for filtering the plurality of trailers; and display the plurality of trailers on the map that satisfy the another user input (see par. 0168-0169).
Regarding claims 18-19, they are the corresponding non-transitory computer-readable storage media claims of method claims 1 and 5. Therefore, claims 18-19 are rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troutman.

As to claims 3-4 and 14-15, Troutman discloses the method of claim 1, wherein updating the current status based on the order information comprises: comparing the order information [destination] against the current [location] status to identify a discrepancy between the order information and the current status; and updating the current status of the trailer (see par. 0093). Troutman does not explicitly disclose updating with a status identified from the order information. However, destination location can be part of the order information and it is required to be entered and/or updated, and can be input by the user (see par. 0175). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to update status and repeat as necessary, such as for example the destination location in order to track the location of the trailer from departure to destination.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Bollapragada 20170267267.

As to claims 8 and 20, Troutman discloses determining that the trailer is en-route (see par. 0093, 0188). Troutman fails to disclose determining whether the trailer is .

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troutman in view of Jesson 7746379.

As to claims 9-10, Troutman fails to disclose using image data. In an analogous art, Jesson discloses determining that the trailer is empty or loaded by comparing image data from an inside of the trailer to a baseline image and upon determining that the trailer is loaded, determining a type of cargo that is loaded into the trailer by comparing image data from an inside of the trailer to image data in a baseline image (see col. 6, lines 20-32). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filling date of the present invention to combine the teachings for the simple purpose of better using the space available and enhanced tracking of the content for a safe delivery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647